DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The drawings and amendments to the specification submitted on June 1, 2022 overcome the objections to the drawings and the objections to the specification. The amendments to the claims submitted on June 1, 2022 overcome the rejections under 35 U.S.C. 112(b).
Applicant’s arguments and amendments filed June 1, 2022 regarding the 35 U.S.C. 102 rejections of claims 1, 4, 7-12, 14, and 15 over Henry have been fully considered and are persuasive. The related rejections have been withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 102 rejections of claims 1-4 and 12-16 over Truong have been fully considered and are persuasive. The related rejections have been withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 103 rejections over Henry in view of Beard that it would not be obvious to modify Henry to have channels have been fully considered and are persuasive. The related rejections have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Eschlboeck on July 6, 2022.
The application has been amended as follows: 

(Currently Amended) A splatter protector comprising:
a hollow body having:
a plurality of sections pivotable relative to each other about a plurality of grooves, the plurality of sections for collapsing the hollow body; and
oppositely-directed first and second end portions, each of the end portions defining a respective substantially circular end opening having an annular lip along the circumference thereof to form a channel for receiving upper edges of cooking vessels and seating the splatter protector on the upper edges of the cooking vessels,
wherein the diameter of the end opening defined by the first end portion is greater than the diameter of the end opening defined by the second end portion.

(Currently Amended) The splatter protector of claim 7, 

10.	(Cancelled)

(Currently Amended) The splatter protector of claim [[10]]1, wherein when the hollow body is in an expanded configuration, the plurality of sections are oriented away from each other.

(New) A splatter protector comprising:
a hollow body movable between an expanded configuration, a semi-collapsed configuration, and a compact configuration by folding and unfolding the hollow body, the hollow body having:
a plurality of annular grooves defined in the hollow body for facilitating the folding and unfolding of the hollow body; and
oppositely-directed first and second end portions, each of the end portions defining a respective substantially circular end opening having an annular lip along the circumference thereof to form a channel for receiving upper edges of cooking vessels and seating the splatter protector on the upper edges of the cooking vessels,
wherein the diameter of the end opening defined by the first end portion is greater than the diameter of the end opening defined by the second end portion.

Allowable Subject Matter

Claims 1-9 and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, U.S. Pat. 2,957,601 to Novick, discloses a hollow body (20b, Fig. 10) having oppositely-directed first and second end portions (25, 35, Fig. 10), each of the end portions defining a respective substantially circular end opening (25, 35, Fig. 10) having an annular lip (lip adjacent ledges 43, 26, Fig. 10) along the circumference thereof to form a channel (42, 44, Fig. 10) for receiving upper edges of cooking vessels and seating the splatter protector on the upper edges of the cooking vessels (channels are capable of receiving upper edges of cooking vessels), wherein the diameter of the end opening defined by the first end portion (35, Fig. 10) is greater than the diameter of the end opening defined by the second end portion (25, Fig. 10).
U.S. Pub. 2011/025259 to Sanford also discloses a hollow body (18, Fig. 8) having oppositely-directed first and second end portions (70, 82, Fig. 8), each of the end portions defining a respective substantially circular end opening (70, 82, Fig. 8) having an annular lip (92, 74, Fig. 8) along the circumference thereof to form a channel (channels radially outward of lips 92, 74, Fig. 8) for receiving upper edges of cooking vessels and seating the splatter protector on the upper edges of the cooking vessels (channels are capable of receiving upper edges of cooking vessels), wherein the diameter of the end opening defined by the first end portion (70, Fig. 8) is greater than the diameter of the end opening defined by the second end portion (82, Fig. 8).
Neither Novick nor Sanford teach or disclose a plurality of sections pivotable relative to each other about a plurality of grooves, the plurality of sections for collapsing the hollow body (claim 1) or a plurality of annular grooves defined in the hollow body for facilitating the folding and unfolding of the hollow body (claim 21). 
U.S. Pub. 2018/0042426 to Henry discloses a hollow body having a plurality of sections (sections between grooves 16, 18, 20, Fig. 1) pivotable relative to each other about a plurality of grooves (16, 18, 20, Fig. 1) for collapsing the hollow body (Figs. 1, 4) and a plurality of annular grooves (16, 18, 20, Fig. 1) defined in the hollow body for facilitating the folding and unfolding of the hollow body (Figs. 1, 4).
U.S. Pub. 2019/0223645 to Gauss et al. discloses a hollow body (20, Fig. 2) cooking vessel having a plurality of sections (sections between grooves 27, Fig. 2) pivotable relative to each other about a plurality of grooves (27, Fig. 2) for collapsing the hollow body (Figs. 2, 3) and a plurality of annular grooves (27, Fig. 2) defined in the hollow body for facilitating the folding and unfolding of the hollow body (Figs. 2,3).
However, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Novick or Sanford to be collapsible or foldable as claimed, and it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Henry or Gauss to have channels formed by an annular lip along the circumference of both end portions as claimed.
Claims 2-9 and 11-20 are allowable based on their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.P./Examiner, Art Unit 3733

/JAMES N SMALLEY/Examiner, Art Unit 3733